Citation Nr: 1021305	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.    

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings



INTRODUCTION

The Veteran served on active duty from January 1974 to 
February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  In an unappealed April 2002 decision, the RO last denied 
a claim for service connection for a bilateral knee disorder, 
finding evidence that showed the Veteran's knee disorder pre-
existed service and that there was no showing of any 
aggravation by military service.  

2.  Evidence received since the April 2002 decision is 
cumulative or redundant, does not show that the Veteran's 
bilateral knee disorder was not present prior to service or 
was aggravated by his military service, and therefore does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral knee 
disorder.   

3.  In an unappealed April 2002 decision, the RO denied a 
claim for service connection for a back disorder, finding no 
evidence that showed any complaint or treatment for the 
Veteran's back in service.  

4.  Evidence received since the April 2002 decision is 
cumulative or redundant, does not show that the Veteran's 
suffered from a back injury in service, and therefore does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disorder.  




CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim of service connection for a bilateral knee 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1105.  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  Generally, a claim which has 
been denied in an unappealed RO decision or an unappealed 
Board decision may not thereafter be reopened and allowed. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

In an August 2007 statement of the case, it appears that the 
RO reopened the Veteran's claim for service connection for a 
bilateral knee disorder and a back disorder and denied them 
on a de novo basis.  While the RO has adjudicated the issue 
on a de novo basis, the Board is under a legal duty in such a 
case to determine if there was new and material evidence 
received, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been received to reopen the Veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder and a back disorder.  

Prior to the current claim, the Veteran's claim for 
entitlement to service connection for a bilateral knee 
disorder and a back disorder was last denied by the Roanoke, 
Virginia RO in an April 2002 rating decision.  The Veteran 
did not appeal the decision and it became final.  The RO 
denied the Veteran's knee claim for substantially the same 
reason as a final October 1975 Board decision, that the 
Veteran's knee disorder pre-existed service and that there 
was no showing of any aggravation by military service.  
Service connection was denied for the Veteran's claimed back 
disorder because there was no evidence of any complaint or 
treatment for the Veteran's back during service.  

In May 2006, the Veteran submitted a request to reopen a 
claim for service connection for a bilateral knee disorder 
and a back disorder.  

The evidence of record prior to the April 2002 decision 
included the Veteran's service treatment records (including a 
Medical Evaluation Board report), a February 1975 VA medical 
examination, a July 1975 Board hearing transcript, 1993 VA 
treatment records and contentions by the Veteran.  The 
Veteran's service treatment records from 1974 show he fell on 
his left knee and the Veteran had problems with knee pain and 
his knees going out.  There were indications of Osgood-
Schlatter's disease.  A February 1974 Medical Evaluation 
Board report shows that the Veteran was recommended to be 
discharged for erroneous enlistment, because the Veteran had 
a pre-existing condition which precluded his fitness for 
military service.  After physical examination the Veteran was 
diagnosed with old Osgood-Schlatter's disease in addition to 
Genu-Varum and a deficient vastus-medialis muscle, with mild 
subluxation of the patella, bilaterally.  An August 1974 
statement from the Veteran indicated that he was informed 
that he had the same disability in his back that he had in 
his knee.  A February 1975 VA examination noted that the 
Veteran complained of pain in his knees, legs and back.  The 
examiner opined the Veteran had a developmental lack of 
quadriceps muscles, especially the vastus medialis.  The 
final diagnoses were ill-defined condition of both knees, 
manifested by muscular underdevelopment of the vastus medius.  
There was full motion, no effusion, normal bone x-rays and 
symptoms analogous to synovitis.  In a July 1975 Board 
hearing, the Veteran testified that his knees had bothered 
him ever since service and that he received medication for 
his legs and back.  A 1993 VA treatment record noted the 
Veteran's problems with his knees and included diagnoses of 
Osgood-Schlatter's disease and chondromalacia.  An October 
2001 statement from the Veteran indicated that he was 
discharged from service for his knee and back conditions.  

Evidence received since the final April 2002 decision 
includes VA treatment records from 1974 to 2005, private 
treatment records and the Veteran's contentions.  

The new VA treatment records and private treatment records 
show the Veteran suffers from chronic knee and back pain.  
Some of the records from 1974 note the Veteran attributed his 
knee and back pain to a fall in service.  None of these 
records, however, contain any new competent indication that 
the Veteran's bilateral knee disorder was not present prior 
to service or was aggravated by his military service or that 
the Veteran suffered a back injury during service (the 
treatment records merely contain the Veteran relaying a 
history of hurting his back in service).  The Veteran's 
contentions are cumulative and redundant of the evidence of 
record at the time of the last prior final denial of his 
claim; he continues to assert that he did not have any knee 
disorder prior to service and injured his knee in service.  
In addition, the Veteran continues to maintain that he 
injured his back during a fall in service.   

While there is some evidence the Veteran has submitted that 
is new, it must also be considered material.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Here, 
the newly submitted evidence is cumulative and redundant and 
does not provide anything material regarding whether the 
Veteran the Veteran suffered an injury to his back during 
service or that his bilateral knee was not present prior to 
service or was aggravated by service. 

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence of record prior to the April 2002 
final decision; it does not relate to the crucial 
unestablished facts necessary to substantiate the claim, as 
the new evidence shows merely repeats the Veteran's 
contention that he suffered an injury to his back in service 
and that he had no knee injuries prior to service and thus 
injured his knees in service.  Therefore, there is no new 
evidence showing the Veteran suffered a chronic back injury 
in service or that the Veteran's did not suffer from a 
bilateral knee disorder during service or that it was 
aggravated by his military service.   

Accordingly, the newly submitted records and contentions do 
not provide any new competent evidence that would indicate 
that the Veteran has current disabilities that were incurred 
in or aggravated by his period of honorable service; rather 
it is cumulative and redundant evidence, already received and 
considered in the last final decision of April 2002.  Since 
there is no new competent non-redundant evidence that has any 
bearing as to whether the Veteran's current bilateral knee 
disorder and back disorder are related to his military 
service, the evidence does not raise a reasonable possibility 
of substantiating the claim and thus is not material to the 
Veteran's claim.  

Consequently, the Board finds that new and material evidence 
has not been received since the April 2002 decision and 
reopening of the claim for service connection for a bilateral 
knee disorder and a back disorder is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The elements of proper notice included 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
The Board notes the most recent re-adjudication was 
accomplished by the RO in January 2010.  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the respective duties of the 
claimant and of VA prior to the adverse decision on appeal.  
In October 2006 the Veteran was correctly advised of the 
previous denials of service connection for his claimed knee 
and back disabilities and the bases for the denials, as well 
as of the requirement that he submit new and material 
evidence, that the RO would assist him in obtaining 
additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  The October 2006 letter provided the 
Veteran with the specific notice required by Dingess, supra.  
The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private treatment records have been 
associated with the file.  Statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for bilateral 
knee disorder is denied.    

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for a back 
disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


